Citation Nr: 1444867	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  10-49 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The appellant had periods of active duty for training and inactive duty for training in the National Guard from February 1992 to September 1998, including a period of active duty for training from May 1992 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2011, the appellant testified before the undersigned Veterans Law Judge at the Cleveland RO.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A Remand confers on the Veteran the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. Given those pronouncements, and as will be discussed below the fact that the development sought by the Board in this case has not been fully completed, another remand is now unfortunately required.  38 C.F.R. § 19.9 (2013).

This matter was last before the Board in February 2014, when it was remanded for further evidentiary development.  The AOJ was instructed to attempt to obtain the appellant's complete Indiana National Guard and Nevada National Guard service treatment and personnel records.  Given that the appellant has stated that he experienced back pain during his time with those units, see March 2010 Notice of Disagreement, such records are pertinent.  The Board also noted that some treatment records from the appellant's time in the Indiana National Guard were only partially visible.  

On remand, personnel records from the Indiana National Guard and the U.S. Army National Guard were obtained and associated with the claims file.  The folder containing personnel records from the Nevada National Guard makes clear that it includes only "some personnel [records]...."  This apparently indicates that complete Nevada National Guard personnel records from that unit have not been associated with the claims file.  It does not appear that the AOJ made any attempt to obtain complete service treatment records from the Nevada National Guard.  

Regarding service treatment records, only partial treatment records from the Indiana National Guard have been obtained.  Specifically, privacy statements, an immunization record, and the report of a June 1995 medical examination, have been obtained.  It is apparent that service treatment records from the appellant's time with the Indiana National Guard remain outstanding.  As discussed in the Board's February 2014 remand, the claims file includes partially copied treatment records, which are not completely legible.  Complete copies of such were not obtained on remand.  Moreover, there are no service treatment records from the appellant's time in the Nevada National Guard.  

As there is no indication that the AOJ has made attempts to obtain the appellant's complete Nevada National Guard service personnel records and his complete Indiana and Nevada National Guard service treatment records, substantial compliance with the Board's February 2014 remand directives has not been achieved.  See Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the claims file the appellant's complete Indiana National Guard service treatment records and the appellant's complete Nevada National Guard service treatment and personnel records from the appropriate service departments.  All efforts to obtain those records must be noted within the claims file.

If additional records are unobtainable, the RO should issue a memorandum describing efforts made to obtain the records and further efforts to obtain those records would be futile.  See 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2).  

2. Then readjudicate the claim.  If the benefit sought on appeal is not granted, the appellant shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



